                         UNITED STATES DISTRICT COURT
                            DISTRICT Of NEW JERSEY



UNITED STATES Of AMERICA               :     CONTINUANCE ORDER

       v.                                    Mag. No. 18-1535 (DEA)   i

JAKIR TAYLOR,
     a/k/a “Jak”;
JEROME ROBERTS,
     a/k/a “Righteous”;
DAVID ANTONIO,
     a/k/a “Papi,”
      a/k/a “Victor Arias,”
     a/k/a “Pop,”
     a/k/a “Santiago Ramirez”;
OMAR COUNCIL,
     a/k/a “Stacks,”
     a/k/a “Y-O,”
     a/k/a “0,”
     a/k/a “Snow;
BRIAN PHELPS,
      a/k/a “B-Money,”
     a/k/a “B”;
GARY AUSMORE,
     a/k/a “G”;
DAVIAS .TAYLOR,
     a/k/a “Vicey,”
     a/k/a “Mitch”;
ALONZO LEARY,
     a/k/a “Buck,”
     a/k/a “J-Buck”
MAJOR ANDERSON,
     a/k/a “Maj”;
WAYNE K. BUSH;
TACQUES HALL,
     a/k/a “Buddha”;
KAHLIL HAMPTON,
     a/k/a “Ruger”;
BRANDON COUNCIL,
     a/k/a “BH”;
SHAQUEL ROCK,
     a/k/a “Shaq”;
DENNIS CHESTON, JR.,
     a/k/a “Beans”;
DONTE ELLIS,
     a/k/a “Shalant”;
TIMOTHY WIMBUSH,
     a/k/a “Young Money”;
TAQUAN WILLIAMS;
JUBRI WEST;
MALIK BINGHAM,
     a/k/a “fresh”;
DEAVON WARNER,
     a/k/a “Tug”;
JAQUAN WADE;
QUIANA WELCH,
      a/k/a “ifiKi”;
KALEIB COX,
     a/k/a “Lito”;
VARLEE KOON; and
LATRICE WHARTON


      This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey

(by J. Brendan Day and Alexander Ramey, Assistant United States Attorneys), and

defendant Tacques Hall (by              tJ           ,   Esq.), for an order granting a

continuance of the proceedings in the above-captioned matter from the date of this

order through January 11, 2019, and the defendant being aware that he has the

right to have the matter submitted to a grand jury within 30 days of the date of his

arrest pursuant to Title 18 of the United States Code, Section 3161(b), and the

defendant through his attorney having consented to the continuance, and no prior

continuances having been granted by the Court; and for good and sufficient cause

shown,

      IT IS THE FINDING Of THIS COURT that this action should be continued for

the following reasons:

            1.    Plea negotiations may soon commence, and both the United States

                  and the defendant seek time to achieve a successful resolution of
                 these negotiations, which would render trial of this matter

                 unnecessary;

            2.   Defendant has consented to the aforementioned continuance;

            3.   The grant of a continuance will likely conserve judicial resources;

                 and

            4.   Pursuant to Title 18 of the United States Code, Section 3161(h) (7),

                 the ends of justice sewed by granting the continuance outweigh

                 the best interests of the public and the defendant in a speedy trial.

      WHEREFORE, it is on this 25th day of October, 2018,

      ORDERED that the proceedings scheduled in the above-captioned matter are

continued from the date of this Order through and including January 11, 2019;

      IT IS FURTHER ORDERED that the period from the date of this Order

through and including January 11, 2019 shall be excludable in computing time

under the Speedy Trial Act of 1974.




                                                                E. ARPERT
                                           UNITED STA                 JUDGE
Consented and Agreed By:




0(1 C(/ e ( ,U
            /  Ft     Esq.
                       ,


Counsel for Defendant




  B endan Day
 e ander Ramey
  sistant United States Attorneys
